                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
KTF/SME                                             271 Cadman Plaza East
F. #2016R001900                                     Brooklyn, New York 11201



                                                    May 21, 2021


By Electronic Mail and ECF

Jeremy Temkin, Esq.
Ryan McMenamin, Esq.
Morvillo Abramowitz
565 5th Ave
New York, NY 10017

               Re:    United States v. Jason Peltz
                      Criminal Docket No. 21-CR-154 (NGG)

Dear Mssrs. Temkin and McMenamin:

               Enclosed please find the government’s supplemental discovery in accordance
with Rule 16 of the Federal Rules of Criminal Procedure. This production includes documents
from the Internal Revenue Service that are subject to the terms of the Protective Order and are
Bates-numbered PELTZ_EDNY000000064959 through PELTZ_EDNY000000065056. The
government requests reciprocal discovery from the defendant. If you have any questions or
requests regarding further discovery or a disposition of this matter, please do not hesitate to
contact us.

                                                    Very truly yours,

                                                    MARK J. LESKO
                                                    Acting United States Attorney

                                             By:     /s/ Kaitlin T. Farrell
                                                    Kaitlin T. Farrell
                                                    Sarah M. Evans
                                                    Assistant U.S. Attorneys
                                                    (718) 254-6072/6490

Enclosures

cc:    Clerk of the Court (NGG) (by ECF) (without enclosures)
